Title: To Alexander Hamilton from William Ellery, 14 September 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] September 14, 1790. “… The Genl. Assembly of this State at their Session in Bristol, the last week repealed the Acts of the State relative to the Light House, and it is now expected that I should see that the light is kept.… I have engaged William Martin … to take care of it … until I shall have received directions from you. Nothing was done by the Genl. Assembly respecting a Cession of the Light House &c.…”
